Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 25, 2011 (March 22, 2011) ARK RESTAURANTS CORP. (Exact name of registrant as specified in its charter) New York 1-09453 13-3156768 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 85 Fifth Avenue New York, New York 10003 (Address of principal executive offices, with zip code) Registrants telephone number, including area code: (212) 206-8800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On March 22, 2011, ARK Restaurants Corp. (the Company) held its Annual Meeting of Stockholders. At the meeting, stockholders re-elected all nine directors nominated by the Companys Board of Directors and ratified the appointment of J.H. Cohn LLP as the Companys independent registered public accounting firm for the 2011 fiscal year. Set forth below are the final voting results for each of the proposals. Proposal 1  Election of Directors The following individuals were elected to serve as directors of the Company until the 2012 Annual Meeting of Stockholders and until their successors have been duly elected and qualified. The voting results were as follows: Director Votes For Votes Withheld Broker Non-Votes Michael Weinstein Robert Towers Vincent Pascal Paul Gordon Bruce R. Lewin Marcia Allen Steven Shulman Arthur Stainman Stephen Novick Proposal 2  Ratification of Appointment of Independent Auditors The appointment of J.H. Cohn LLP to serve as the Companys independent auditors for the 2011 fiscal year was ratified. The voting results were as follows: Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARK RESTAURANTS CORP. By: /s/ Michael Weinstein Name: Michael Weinstein Title: Chief Executive Officer Date: March 24, 2011
